DETAILED ACTION
Allowable Subject Matter
Claims 1–8 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner draws attention to the allowance for corresponding application no. 16/212,367.  Specifically, Examiner finds substantially similar subject matter was allowed in the above-referenced application, yet there are sufficiently new features in the instant claim set to avoid a non-statutory double patenting rejection.  Thus, no terminal disclaimer was required.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL J HESS/Primary Examiner, Art Unit 2481